                   Case 19-10234-KG              Doc 391     Filed 04/25/19            Page 1 of 15




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter     11

                                                                  )
RMBR LIQUIDATION, INC., et al.,t                                  )   Case   No. 19-10234 (KG)
                                                                  )
                                      Debtors.                    )   (Jointly Administered)
                                                                  )
                                                                      Hearing Date: May 16,2019 at 3:00 p.m. (ET)
                                                                  )   Objection Deadline: May 9, 2019 at 4:00 p.m. (ET)
                                                                  )
                                                                  )

 MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER (A) APPROVING THE
 AUCTION AGREEMENT WITH RESPECT TO THE SALE OF'CERTAIN OX'THE
  DEBTORS'REAL PROPERTY; (B) AUTHORIZING THE SALE OF SUCH REAL
PROPERTY THROUGH PUBLIC AUCTION; AND (C) \ilAIVING ONE OR MORE OF
       THE INFORMATION REQUTREMENTS OF LOCAL RULE 2016-2


          The above-captioned debtors and debtors in possession (collectively, the "Debtors")

respectfully state as follows in support of this motion:2

                                        .IURISDICTION AND VENUE

          1.        The United States Bankruptcy Court for the District of Delaware (the "Ç.egrt")

has jurisdiction over this matter pursuant            to 28 U.S.C. $$ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February          29,2012. This matter is a core proceeding within the meaning of 28 U.S.C.


    The Debtors in these chapter 1l cases, along with the last four digits of each Debtor's federal tax identification
    number, include: RMBR Liquidation, lnc. (2696); RMBR Liquidation Holdco Corp. (5858); and RMBR
    Liquidation Holdings Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park
    Drive, Highland Heights, Ohio 44143.
2
     A   detailed description   of the Debtors and their business, and the facts and circumstances supporting the
     Debtors' chapter I I cases, are set forth    in greater detail in the Declarqtion of Robert J. Duffy, Chief
     Restructuring Officer of the Debtors, in Support of Debtors'Chøpter     Il Petitions and First Day Motions (the
     "First Day Declaration"), filed contemporaneously with the Debtors' voluntary petitions for relief filed under
     chapter I I of title I I of the United States Code (the "Bankruptcy Code"), on February 6,2019 (the "Petition
     Date"). Capitalized terms used but not otherwise defrned in this motion (the "Motion") shall have the meanings
     ascribed to them in the First Day Declaration or the Auction Agreement (defined below) as applicable.




{1229.002-W00ss199.2}
                    Case 19-10234-KG        Doc 391       Filed 04/25/19    Page 2 of 15




$ 157(bX2). The Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules of

Bankruptcy Procedure (the "Bankruptcy Rules"), to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution.

          2.        Venue is proper in this District pursuant to 28 U.S.C. $$ 1408 and 1409.

          3.        The statutory predicates for the relief requested herein are sections 105, 327 , 328,

330, and 363 of the Bankruptcy Code, Bankruptcy Rules 2002, 2014,6004, and 6005, and rule

2014-l of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the "Local Rules").

                                             BACKGROUNI)

          4.        Prior to selling substantially all of their assets as discussed below, the Debtors,

along with their non-Debtor Canadian affiliate, were the leading retailer of personalized gifts and

merchandise in North America. Their retail approach focused on customized gifts for milestone

occasions such as weddings, birthdays, holidays, and graduations. As a multi-channel retailer,

the Debtors offered their merchandise through their catalog, their e-commerce website and

approximately 400 stores in shopping malls throughout the United States and Canada.

          5.        As of the Petition Date, each of the Debtors filed a petition with the Court under

chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

manage their properties as debtors and debtors-in-possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No party has requested the appointment of a trustee or examiner

in these chapter I 1 cases.




{ 1229.002-W00s5 199.2}                               2
                      Case 19-10234-KG         Doc 391       Filed 04/25/19     Page 3 of 15



          6.           On February 15,20t9, the office of the United States Trustee for the District of

Delaware (the "U.S. Trustee") appointed an official committee                   of   unsecured creditors (the

"Creditors' Committee").

The Søle

          7.           On the Petition Date, the Debtors filed a motion [D.I. 23] (the "Bid Procedures

Motion") seeking approval of, among other things, (i) bid procedures (the "Bid Procedures") in

connection with the sale of substantially all of the Debtors' assets (the ooSale"), (ii) procedures to

tletermine cure amounts and deadlines for objections               to certain   contracts and leases    to be
assumed and assigned by the Debtors (the ooContract Procedures"),               (iii) the date, time and place

for a sale hearing (the "Sale Hearing") and for objections to the sale, and (iv) related relief.

          8.           On February 2I,2019, the Court entered an order approving the Bid Procedures

Motion [Docket No. 150] scheduling the Sale Hearing for March 6,2019 and establishing,

among other things, the Bid Procedures and the Contract Procedures.

          9.           On March 6,2019, the Court entered the Order (A) Approving the Asset Purchase

Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the Assumption and Assignment

of Contracts and             Leases, and   (D) Granting Related Relief lD.l. 292] (the "Sale Order")

approving, among other things, the Sale between the Debtors and Enesco Properties, LLC (the

o'Purchaser") pursuant
                       to an asset purchase agreement (the          "APA"). The       Sale closed on March 8,

2019 (the "Closing Date") and in accordance with the Sale Order, the Debtors filed the Notice               of
Filing Final Asset Purchase Agreement [D.I. 307] on March I1,2019.

The Store Closings

          10.          On the Petition Date, the Debtors also filed the Debtors' Motion Seeking Entry       of
Interim qnd Final Orders (I) Authorizing the Debtors to Assume the Consultant Agreement, (II)




{ r 229.002-W0055   t99.2\                               J
                     Case 19-10234-KG      Doc 391        Filed 04/25/19       Page 4 of 15



Approving Procedures for Store Closing Sales, (III) Approving the Implementation of Customary

Store Bonus Program and Payments to Non-Insiders Thereunder, and (III) Granting Related

Relief lD.L 15l (the "Store Closing Motion"), seeking authority to, among other things, liquidate

the inventory contained in and wind down the Debtors' retail stores for those locations not sold

pursuant to the Sale.

           1   l.    On February 7,2019 and February 28, 2019, the Court entered orders approving

the Store Closing Motion on an interim [D.I. 64] and final             ïDJ 2I7l   basis respectively. As   of

the date hereof, the Debtors have completed their liquidation efforts under the Store Closing

Motion for all of the locations that were not acquired under the APA (the "Store Closures").

Remaíning Reøl Estøte Assets

           12.       Following the Sale and the Store Closures, the Debtors continue to own two (2)

real estate assets comprised        of (i) the property located at the Debtors' former corporate
headquarters (the "Comorate Headquarters") and           (ii)   an approximately 70.9 acre vacant industrial

landsite located at S. Bailey Road, Jackson Township, Mahoning County, OH 44451(also known

as PP# 50-005-0-001.01-0) (the "Vacant       Property"). The Debtors are in the process of marketing

the Corporate Headquarters and intend to file a motion for approval to sell such real estate in the

near   term. V/ith respect to the Vacant Property, the Debtors entered into that certain Exclusive

Real Estate Auction & Listing Agreement (the "Auction Agreement") with Chartwell Real Estate

Auctions, Hanna Commercial, LLC and auctioneer Michael Berland (collectively, the

"Auctioneers") with respect to the sale of the Vacant Property by public auction (the "Auction"),

subject to approval of this Motion by the Court.




{ r 229.002-W00s5t99.21                              4
                          Case 19-10234-KG        Doc 391       Filed 04/25/19   Page 5 of 15




                                              THE AUCTION AGREEMENT

           13.             To market the Vacant Property most effectively and, thereby, to liquidate the real

estate asset             for the highest and best price, the Debtors request authority to employ the
Auctioneers as their sales agent pursuant to the terms and conditions of the Auction Agreement.

After considering a number of alternatives, the Debtors chose to engage the Auctioneers because

of their expertise and experience in liquidating similar            assets and the beneficial terms proposed

for this engagement. The Debtors and the Auctioneers engaged in lengthy discussions and

negotiated the terms of the Auction Agreement, a copy of which is attached as H!Þ!LL to the

Proposed       Order. The Debtors believe that the sale of the Vacant Property through the Auction in

accordance with the terms of the Auction Agreement is in the best interests of the Debtors and

their estates.

           14.             As part of its duties as the Debtors' agent, the Auctioneers shall among other

things,     (i) compile information in regard to the Vacant Property, (ii)             make an eamest and

continued effort to affect a sale of the Vacant Property and (iii) to show the Vacant Property to

prospective purchasers.

           15.             The pertinent terms of the Auction Agreement are as follows:

                          Purpose of the Auction Agreement. The Debtors have agreed to retain the
                           a.
           Auctioneers to act as their exclusive agent to sell the Vacant Property through a publicly-
           marketed sale and Auction during the Term, as set forth below.

                           b. Term. The Term shall begin on the date the Bankruptcy Court enters
                                     Sale
           an order approving the sale of the Vacant Property by the Auctioneers pursuant to the
           terms of the Auction Agreement or such other date mutually agreed upon by the Parties
           (the "Commencement Date") and ending 120 days after the Date of the Auction, but not
           later than September 5,2019 or such later date agreed upon by the Debtors and the
           Auctioneers.

                           c.
                        Buyer's Premium. The Auctioneers shall charge a ten percent (I0%)
           buyer's premium that will be added to the auction high bid price or offer price (the
           ooBuyer's
                                 Premium").



{ t 229.002-W 00   55   199.21                              5
                    Case 19-10234-KG       Doc 391       Filed 04/25/19     Page 6 of 15




                    d.     Commission. Except with respect to the Buyer's Premium,               the
          Auctioneers shall not be entitled to any other commission or fee on the sale of the Vacant
          Property.

                    e.     Sale Expenses. The Debtors shall pay the Auctioneers for their Marketing
          Expenses, not    to exceed $9,200, for advertising, graphic design, publicity, personnel,
          public relations, license(s), subscriptions, secretarial, signage, promotional printing,
          mailing, reproduction, travel, transportation, mileage (at current IRS rates), auction day
          staff, telephone, photographs and other like marketing and promotional expenses incurred
          in connection with the Auction of the Vacant Property.

          16.       Given the nature of the services to be performed by the Auctioneers and the

manner of compensation of such services, the Debtors respectfully request that they be permitted

to pay the Auctioneers, through the payment of the Buyer's Premium and Marketing Expenses,

in accordance with the Auction Agreement at the time such amounts become payable under the

Auction Agreement without the need for the Auctioneers                    to file fee applications for
compensation and without further order of the Court.

          17.       As set forth in this Motion and the Auction Agreement, the Auctioneers have been

engaged to provide limited services to the Debtors for a limited period of       time. In exchange for

their services, the Auctioneers will receive the compensation set forth in the Auction Agreement,

which consists of the payment of the Buyer's Premium and reimbursement of the Marketing

Expenses not to exceed $9,200. The detailed filing requirements of Bankruptcy Rule 2016 and

the informational requirements of Local Rule 2016-2 would require the expenditure of

unnecessary time and fees in compiling time records and preparing fee applications. Section 105

of the Bankruptcy Code allows this Court to issue any order that is necessary or appropriate to

carry out the provisions of the Bankruptcy Code. See         Il   U.S.C. $ 105(a). In addition, section

328 of the Bankruptcy Code allows this Court to approve the employment of professionals

retained pursuant to section 327 of the Bankruptcy Code on any reasonable terms and conditions.




{ 1229.002-W00ss 199.2\                              6
                     Case 19-10234-KG          Doc 391       Filed 04/25/19   Page 7 of 15



See     lI   U.S.C. $ 328(a). Given the limited scope and duration of the Auctioneers' employment

and the nature of the Auction Agreement's compensation structure, the Debtors believe that a

waiver of the detailed filing requirements of Bankruptcy Rule 2016 and the informational

requirements of Local Rule 2016-2 is warranted and appropriate.

             18.      Finally, the Debtors request that the Auctioneers be relieved of the requirements

of any order entered by this Court approving interim compensation procedures for                retained

professionals. In light of the Auctioneers' payment structure, the procedures detailed in any such

order will burden          - without providing any benefrt to - the Debtors' estates. If the Debtors   and

the Auctioneers are required to prepare, file and serve monthly, quarterly and final                   fee

statements, substantial administrative costs and professional time may be incurred, without any

benefit provided to the estates. Therefore, the Debtors request that the Auctioneers be relieved        of

the requirement to file monthly, quarterly and final fee applications. Instead, the Debtors

propose that the Auctioneers be required to file a final report with the Court that identifies only

the details of the sale of the Vacant Property pursuant to the Auction Agreement including the

name of the buyer, the price paid for the Vacant Property and the Buyer's Premium earned by the

Auctioneers with respect           to such sale. The Auctioneers shall not be required to keep time

records of hours spent performing their services.

             19.      The Debtors require an experienced and efficient liquidator and auctioneer to

render essential professional services described herein in order to liquidate the Vacant Property

in an efficient and value-maximizing manner.

                                            RELIEF REOUESTED

             20.      Through this Motion, the Debtors request entry of an order, substantially in the

form attached hereto as Exhibit              A   (the "Proposed Order"): (A) approving the Auction



{l   229.002-W005st99.2\                                 7
                     Case 19-10234-KG          Doc 391       Filed 04/25/19   Page 8 of 15



Agreement; (B) authotizing the sale and liquidation of the Vacant Property free and clear of all

liens, claims and encumbrances through the Auction and (C) waiving certain of the requirements

of Local Rule 2016-2. In             support   of the relief   requested herein, the Debtors submit the

declaration of Michael E. Berland on behalf of the Auctioneers (the ooBerland Declaration"), a

copy of which is attached hereto as Exhibit B.

           THE COURT SHOULD AUTHORIZE THE DEBTORS' ENTRY INTO
          THE AUCTION AGREEMENT AND THE AUCTIONEERS' RETENTION

          21.        The Auctioneers have substantial experience in liquidating real property both in

and out of bankruptcy, and have conducted numerous court supervised liquidation processes

including in chapter       ll   bankruptcy proceedings. See In re Schwab Industries, Inc., et al.,Case

No. 10-60702 (Bankr. N.D. Ohio 2010);           see   Inre Coronet Foods, Inc.,   et al.,CaseNo.05-00151

(Bankr. N.D.W. Ya.2004). Accordingly, the Auctioneers are particularly well qualified to serve

as the   Debtors' agent for the sale of the Vacant Property.

          22.        The Debtors seek authority to employ and retain the Auctioneers as their agent

under section 327 of the Bankruptcy Code, which provides that a trustee (or debtor or debtor-in-

possession, by virtue ofsections I 101(l) and I 107(a)), subject to court         approval-

          may employ one or more attorneys, accountants, appraisers, auctioneers, or other
          professional persons, that do not hold or represent an interest adverse to the estate,
          and that are disinterested persons, to represent or assist the trustee in carrying out
          the trustee's duties under this title.

l1 U.S.C.      $ 327(a).

          23.        The Debtors seek approval of the terms of the Auction Agreement, including the

proposed compensation            to be paid to the     Auctioneers, pursuant      to   section 328(a)   of   the

Bankruptcy Code. Section 328(a) of the Bankruptcy Code provides that a debtor, subject to

court approval-




{ l 229.002-W00ss199.21                                  8
                          Case 19-10234-KG        Doc 391        Filed 04/25/19      Page 9 of 15




          may employ or authorize the employment of a professional person under section
          327 or 1103 of this title, as the case may be, on any reasonable terms and
          conditions of employment, including on a retainer, on an hourly basis, on a fixed
          or percentage fee basis, or on a contingent fee basis.

l1 U.S.C.         $ 328(a).

          24.              Section 328(a), together with section 330, establishes a ootwo-tiered system for

judicial review and approval of the terms of the professional's retention." In re Smart World

Technologies, LLC, 552 F.3d 228, 232 (2d Cir.                     2009). Whereas section 330 authorizes         a

bankruptcy court to award reasonable compensation "based on an after-the-fact consideration,"

section 328(a) "permits a bankruptcy court to forego a full post-hoc reasonableness inquiry"                 if it

pre-approves the terms of employment.                  Id.   'oThese   two inquiries are mutually exclusive,   as


'[t]here is no question that a bankruptcy court may not conduct a $ 330 inquiry into the

reasonableness              of the fees and their benefit to the estate if the court already has approved     the

professional's employment under 11 U.S.C. $                  328."'     Id. at 233 (quoting In re B.U.M. Intl.,

Inc., 229 F .3d 824, 829 (gth Cir. 2000)).

          25.              Furthermore, the Bankruptcy Abuse Prevention and Consumer Protection Act            of

2005 specifically amended section 328(a)                     to   extend   its   reach   to   include approval of

compensation "on a fixed or percentage fee basis." This change makes clear that a debtor may

seek to retain a professional on a fixed or percentage fee basis, such as is proposed herein,               with

bankruptcy court approval.

          26.              Finally, Bankruptcy Rule 6005 expressly requires that "[t]he order of the court

approving the employment                  of an appraiser or      auctioneer shall   fix the amount or rate of
compensation." Fed. R. Bankr. P.6005.




{ t229.002-W 00   55 I   99.2\                               9
                        Case 19-10234-KG        Doc 391        Filed 04/25/19   Page 10 of 15




            27.          The Auction Agreement appropriately reflects (i) the nature and scope of services

to be provided by the Auctioneers and (ii) the proposed terms and conditions of the Auctioneers'

employment, including the proposed payment structure.

            28.          Pursuant to Bankruptcy Rule 6005, no employee of the Auctioneers that     will   be

assisting the Debtors in the sale of the Vacant Property is an officer or employee of the Judicial

Branch of the United States or the United States Department of Justice.

            29.          To the best of the Debtors' knowledge and except as disclosed in the Berland

Declaration, the Auctioneers have not been engaged by, and do not have any connection with the

Debtors, their creditors, insiders, shareholders, attorneys or accountants, or any other parties-in-

interest in any matters relating to the Vacant Property.

            30.          To the best of the Debtors' knowledge and except as disclosed in the Berland

Declaration, the Auctioneers do not hold or represent any interest adverse to the Debtors or their

                             oodisinterested
estates, the Auctioneers are                 person[s]" as that term is defined       in section 101(1a) of

the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code and as required by

section 327(a) of the Bankruptcy Code, and the Auctioneers' employment and retention by the

Debtors is necessary and in the best interests of the Debtors and their estates.

            31.          Accordingly, the Debtors believe that the Auctioneers' retention on the terms and

conditions proposed herein is appropriate and should be approved.

                         THE SALE OF THE VACANT PROPERTY PURSUANT TO
                         THE AUCTION AGREEMENT SHOULD BE AUTHORIZED

            32.          Section 363(b) of the Bankruptcy Code provides that a debtor, "after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate." In general, a debtor may engage in transactions outside the ordinary course of its

business where the transaction represents an exercise of the debtor's sound business judgment.



{ I 229.002-W 00s s l 99. 2 }                             10
                     Case 19-10234-KG            Doc 391        Filed 04/25/19   Page 11 of 15



See, e.g.,     In re Lionel Corp.,722F.2d 1063, l07I (2d Cir. 1983); In re Montgomery l\ard

Holding Corp.,242 B.R. 147, 153 (D. Del. 1999); In re Delaware & Hudson Ry. Co., 124 B.R.

169,176 (D. Del.            l99l) (concluding   that the Third Circuit adopted the "sound business purpose"

test). In determining whether to approve a transaction, the Court should consider the following:

(a) whether a sound business justification exists for the transaction; (b) whether accurate and

reasonable notice of the transaction was given to interested parties; (c) whether the transaction

will produce a fair and reasonable price for the property; and (d) whether the parties have acted

in good faith. See, e.g., In re Delaware & Hudson Ry. Co.,l24 B.R. 169, 176 (D.Del.l99I); In

re Titusville Country Club,128 B.R. 396,399 (Bankr. IW.D. Pa. 1991).

           33.        Sound Business Pumose. There is a sound business justification for the sale             of

the Vacant Property on the terms set forth in the Auction Agreement. As described above, the

Debtors have sold substantially all of their assets and are winding down their affairs. In this

context, the Debtors no longer have any need for the Vacant Property they                  will   seek   to sell

through the Auction. The Debtors have concluded,                      in a sound exercise of their business
judgment, that the sale of the Vacant Property in the manner contemplated herein will maximize

the value of the asset for the benefit of the Debtors' estates and their stakeholders.

           34.        Accurate and Reasonable        Notice.       Pursuant   to the Auction Agreement,      the

Auctioneers        will market the Vacant Property to a wide variety of potentially interested           parties,

and their payment structure incentivizes them to do so in order to obtain the highest possible

price for the asset. The Auctioneers regularly deal in the disposition of real property and have

developed a substantial list of potential purchasers for the Vacant Property to which they will

directly market the upcoming sale and Auction. In addition, as needed, the Auctioneers will




| 1229.002-W 005 5 199.2\                                  11
                        Case 19-10234-KG            Doc 391           Filed 04/25/19    Page 12 of 15




advertise the sale of the Vacant Property utilizing appropriate marketing techniques to ensure

that the widest possible audience will receive notice of the sale and Auction.

              35.         Fair and Reasonable Terms. Pursuant to the terms of the Auction Agreement, the

Auctioneers are to receive reimbursement of their Marketing Expenses                           in an amount not to

exceed $9,200 and the ten percent (10%) Buyer's Premium, which equates                             to   9.09o/o   of the

purchase price algebraically. The Debtors have been advised by their asset disposition advisor

Malfitano Advisors, LLC that the Marketing Expenses and the Buyer's Premium are market rates

for the sale and auction of vacant land for a transaction of this size. As such, the Debtors

determined, in consultation with their advisors, that the terms of the Auction Agreement with the

Auctioneers are fair and reasonable.

              36.         Good Faith. Courts generally conclude that parties have acted in good faith with

respect to a proposed transaction               if the consideration is adequate   and reasonable and the terms       of

the transaction are             fully disclosed.    See, e.g.,   Inre Abbotts Dairies of Pa., únc.,788F.2d143,

149-50 (3d Cir. 1986). Pursuant to the Auction Agreement, the Auctioneers will conduct the sale

process to ensure that the sale and Auction transaction is at arm's-length, without collusion or

fraud, and in good faith and             will   ensure that the Vacant Property        will be sold to the highest or

otherwise best bidder. At the conclusion of the Auction, the Auctioneers shall prepare, and the

Debtors shall file, a report with the Court that identifies the buyer, the price paid for the Vacant

Property and the amount of the Buyer's Premium.

                        REQUEST TO SELL THE ASSET FREE AND
            CLEAR OF LIENS. CLAIMS. ENCUMBRANCES AND OTHER INTERESTS

              37.         The Debtors further submit that it is appropriate that the Vacant Property be sold

free and clear of any liens, claims, encumbrances and other interests, pursuant to section 363(Ð

of the Bankruptcy Code. Section 363(Ð of the Bankruptcy Code provides as follows:



(t   229 .002-W 00s s I 99.21                                    t2
                         Case 19-10234-KG         Doc 391        Filed 04/25/19   Page 13 of 15



                 The trustee may sell property under subsection (b) or (c) of this section free and
                 clear of any interest in such property of an entity other than the estate, only if-
                           (1)     applicable nonbankruptcy law permits sale of such property free and clear
                           of such interest;

                           (2)    such entity consents;

                           (3)     such interest is a lien and the price at which such property is to be sold is
                           greater than the aggregate value of all liens on such property;

                           (4)    such interest is in bona fide dispute; or

                           (5)    such entity could be compelled, in a legal or equitable proceeding, to
                           accept a money satisfaction of such interest.

ll   .s.c.     $ 363(Ð.

                 38.       The court may also authorize the sale of a debtor's assets free and clear of any

     liens, claims or encumbrances under section 105 of the Bankruptcy               Code.     See   In re Trans

     World Airlines, ünc.,322 F.3d 283 (3d Cir. 2003); see also Volvo White Truck Corporation                 v.


     Chambersburg Beverage, Inc, (In re White Motor Credit Corp.),75 B.R. 944,948 (Bankr. N.D.

     Ohio 1987) ("Authority to conduct such sales [free and clear of liens] is within the court's

     equitable powers when necessary to carry out the provisions of fthe Bankruptcy Code].")

                 39.       The Debtors submit that they should be authorized to sell the Vacant Property free

     and clear of any and all liens, claims and encumbrances, with such liens to be transferred and

     attached to the proceeds of the sale with the same validity and priority, and subject to the same

     defenses, that such liens had against the Vacant Property.

                 40.       To the extent there is a lien, claim, encumbrance or interest, the Debtors believe

     that they would satis$ at least one of the five conditions of section 363(Ð, and the Debtors

     submit that any such lien, claim, encumbrance or interest                will be adequately protected   by

     attachment to the proceeds of the sale, subject to any claims and defenses that the Debtors may




     {   1229.002-W005s199.21                               13
                    Case 19-10234-KG        Doc 391        Filed 04/25/19   Page 14 of 15




possess      with respect thereto. The Debtors believe that the parties holding liens on the Vacant

Property could be compelled          to accept a monetary satisfaction of such interests,     satisfying

section 363(Ð(5) of the Bankruptcy Code. Moreover, the agent under the Debtors' prepetition

asset-based       facility and prepetition term loan facility (the "Prepetition Agent") has consented to

the sale of the Vacant Property pursuant to the Auction Agreement as set forth herein.

                                 NOTICE AND NO PRIOR REOUEST

            41.      Notice of this Motion has been provided to: (a) the Office of the United States

Trustee for the District of Delaware; (b) counsel to the Creditors' Committee; (c) the Prepetition

Agent; (d) counsel to the Prepetition Agent; and (e) all parties entitled to notice pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested, the Debtors submit that no

further notice need be given.

            42.      No prior motion for the relief requested herein has been made to this or any other

court.




                                lRemainder of Page Intentionally Left Blankl




{l   229.002-W00ss199.2\                              I4
                   Case 19-10234-KG    Doc 391         Filed 04/25/19    Page 15 of 15




                                         CONCLUSION

          V/HEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court enter the Proposed Order, substantially in the form attached hereto, granting the relief

requested herein, and granting such other and further relief as is just and proper.

Dated: April25,2019                               RA            CO      LLP
Wilmington, Delaware

                                        Adam            $ro.3407)
                                        Matthew B. McGuire (No. 4366)
                                        Kimberly A. Brown (No. 5138)
                                        Matthew R. Pierce (No. 5946)
                                        919 Market Street, Suite 1800
                                        V/ilmington, Delaware 1 9801
                                        Telephone: (302) 467-4400
                                        Facsimile: (302)467-4450
                                        Email:        landis@lrclaw.com
                                                      mcguire@lrclaw.com
                                                      brown@lrclaw.com
                                                      pierce@lrclaw.com
                                        -and-

                                        KIRKLAND & ELLIS LLP
                                        Christopher T. Greco, P.C. (admitted pro hac vice)
                                        Derek I. Hunter (admittedpro hac vice)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Facsimile: (212) 446-4900
                                        Email:         christopher.greco@kirkland.com
                                                       derek. hunter@kirkland. com
                                        -and-

                                        KIRKLAND & ELLIS LLP
                                        Spencer A. Winters (admitted pro hac vice)
                                        Catherine Jun
                                        300 North LaSalle
                                        Chicago, Illinois 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        Email:          spencer.winters@kirkland.com
                                                        catherine j un@kirkland. com

                                        Co-Counsel     þr   the Debtors and Debtors in Possession



{ I 229.002-W0055 199.2\                          15
